Title: To George Washington from Major Lemuel Trescott, 8 May 1780
From: Trescott, Lemuel
To: Washington, George


          
            Sir
            Paramus [N.J.] May 8 1780
          
          On Thirsday last I was Informed that a body of the enemy were at Bulls Ferry Since which I have taken every method in my power to obtain their Designs, and Strength but have not received any Sattisfactory intelligence reports Say they are a party of refugees on the wood-cutting Buisness and that their numbers are from one to three hundred, had I conceived that my Instructions from your Excellency would have permitted my Leaving this post on this Occasion, I Should have been able to Give your Excellency a more pairticulair account of numbers—I Sent a Scout down the last night they have not returnd, I hope they will bring a pairticulair account of the matter Should I by any means Procure Intelligence which may be relied on, and their numbers not Supireor to those I have the honour to command, with your Excellencys Permission to leave this post I think it would be in my Power to Give a good Account of them. I have the Honour to be your Excellencys most Obedt Servant
          
            L. Trescott Major Commanding A Detachment at Paramus
          
        